            Case 2:21-cv-00177-KJN Document 3 Filed 02/03/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DERRICK JOHNSON,                                    No. 2:21-cv-0177 KJN P
12                        Petitioner,
13             v.                                         ORDER
14    STEVEN D. BARNES,
15                        Respondent.
16

17            Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. In his application, petitioner challenges a conviction issued

19   by the Kings County Superior Court. Kings County is part of the Fresno Division of the United

20   States District Court for the Eastern District of California. See Local Rule 120(d).

21            Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

22   division of a court may, on the court’s own motion, be transferred to the proper division of the

23   court. Therefore, this action will be transferred to the Fresno Division of the court. Petitioner has

24   not filed a request to proceed in forma pauperis or paid the court’s filing fee.

25            Good cause appearing, IT IS HEREBY ORDERED that:

26            1. This action is transferred to the United States District Court for the Eastern District of

27   California sitting in Fresno; and

28   ////
                                                         1
         Case 2:21-cv-00177-KJN Document 3 Filed 02/03/21 Page 2 of 2


 1            2. All future filings shall reference the new Fresno case number assigned and shall be

 2   filed at:
                            United States District Court
 3                          Eastern District of California
                            2500 Tulare Street
 4                          Fresno, CA 93721
 5   Dated: February 2, 2021

 6

 7
     john0177.109
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
